DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1, 3, 4, 7 and 9-18, in the reply filed on 7 December 2021 is acknowledged.
Claims 19-21, 25, 28 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7 December 2021.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural product without significantly more. The claims recite a composition comprising  a compound of formula I:   

    PNG
    media_image1.png
    232
    595
    media_image1.png
    Greyscale

This judicial exception is not integrated into a practical application because the composition could be a natural product, for example a mushroom of Merulius incarnatus which, as evidenced by Jin et al. (“5-Alkylresorcinols from Merulius incarnatus”, J. Nat. Prod, 69, (2006), pp. 704-706) is known to comprise:
  
    PNG
    media_image2.png
    52
    285
    media_image2.png
    Greyscale

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because only a generic composition comprising the claimed compound is claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al. (“5-Alkylresorcinols from Merulius incarnatus”, J. Nat. Prod, 69, (2006), pp. 704-706).
claims 1 and 3, Jin et al. disclose mushrooms comprising six known 5-alkylresorcinols including (Abstract, pages 704-706):

    PNG
    media_image2.png
    52
    285
    media_image2.png
    Greyscale


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Lengerich et al. (US 2015/0374021).
Regarding claim 1, Van Lengerich et al. disclose a food product comprising a naturally derived compound (i.e. Formula I, [0046]/Compound 19): 

    PNG
    media_image3.png
    108
    278
    media_image3.png
    Greyscale

Van Lengerich et al. disclose the naturally derived compound modifies or enhances the taste of the food product ([0002]).
	Regarding claim 9, Van Lengerich et al. disclose all of the claim limitations as set forth above.  Van Lengerich et al. disclose the naturally derived compound can be used in beverages ([0209], [0217]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Van Lengerich et al. (US 2015/0374021).
	Regarding claims 4 and 7, Van Lengerich et al. disclose all of the claim limitations as set forth above.  Van Lengerich et al. disclose the naturally derived compound, (19), is in the food product in an amount ranging from 0.01% by weight to about 2% by weight (i.e. 100-20000 ppm, [0206]).	While Van Lengerich et al. does not disclose the precisely claimed ranges in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior at a prima facie case of obviousness exists (MPEP §2144.05).

claim 10, Van Lengerich et al. disclose all of the claim limitations as set forth above.  Van Lengerich et al. disclose the naturally derived compound, (19), is in the food product in an amount ranging from 0.01% by weight to about 2% by weight (i.e. 100-20000 ppm, [0206]).  While Van Lengerich et al. does not disclose the precisely claimed ranges in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior at a prima facie case of obviousness exists (MPEP §2144.05).
	Regarding claim 11, Van Lengerich et al. disclose all of the claim limitations as set forth above.  Van Lengerich et al. does not explicitly disclose a beverage concentrate.  However, given Van Lengerich et al. disclose the naturally derived compound may be utilized with virtually any food product for which is desired to elicit or enhance the perception of a salty taste including beverages, it would have been obvious to one of ordinary skill in the art to have added the naturally derived compound to a beverage concentrate.
Regarding claim 12, Van Lengerich et al. disclose all of the claim limitations as set forth above.  Van Lengerich et al. disclose the naturally derived compound, (19), is in the food product in an amount ranging from 0.01% by weight to about 2% by weight (i.e. 100-20000 ppm, [0206]).  While Van Lengerich et al. does not disclose the precisely claimed ranges in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior at a prima facie case of obviousness exists (MPEP §2144.05).




Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Van Lengerich et al. (US 2015/0374021) in view of Dewis et al. (WO 2013/096290). 
claims 13-18, Van Lengerich et al. disclose all of the claim limitations as set forth above.  While Van Lengerich et al. disclose beverages generally, the reference is silent with respect to a beverage comprising a non-nutritive and/or  nutritive sweetener.
Dewis et al. teach carbonated cola beverages comprising sucrose (i.e. nutritive sweetener) and rebaudioside C (i.e. non-nutritive sweetener) were known ([0039]).  Given Van Lengerich et al. disclose beverages generally, since Dewis et al. teach carbonated cola beverages comprising sucrose (i.e. nutritive sweetener) and rebaudioside C (i.e. non-nutritive sweetener) were known ([0039]), it would have been obvious to one of ordinary skill in art at the effective filing date of the present application to have included the naturally derived compound of Van Lengerich et al. in any type of beverage.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morton, J. – (“Tropical Fruit Tree and Other Exotic Foliage as Human Food”, Florida State Horticultural Society, (1968), pp. 318-329) teaches the use of lemon-flavored leaves from plants of Embelia philippensis (p. 319).  As disclosed in the specification of the present invention, these plants are known to comprise the claimed flavor compounds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/            Primary Examiner, Art Unit 1759